Citation Nr: 1110067	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont wherein, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating effective November 1, 2007.  The Veteran's disagreement with the initial noncompensable rating for bilateral hearing loss led to this appeal.  

The Veteran and a friend testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2009.  

In November 2009, the Board, in pertinent part, remanded the issue of a compensable rating for a hearing loss for further development.  That development has been completed, and the case has been returned to the Board for further action.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Application of the findings of the March 2008 and April 2010 VA audiometric examinations to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in February 2008 and March 2010, in which the RO notified the Veteran of the general provisions of the VCAA.  In the letter, the RO notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim; in addition, the letter included a discussion regarding the assignment of disability ratings and effective dates and provided the Veteran with other pertinent information regarding VCAA.  Thereafter, a supplemental statement of the case was provided the Veteran in May 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, the Veteran's service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was afforded VA audiometric examinations in February 2007, March 2008, and April 2010.  At the October 2009 hearing, the Veteran and his friend provided detailed information regarding his hearing loss and its impact on his daily life.  

As VA as fulfilled the duty to notify and assist, the Board finds that it can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85.

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

	(CONTINUED ON NEXT PAGE)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

Factual Background and Analysis

A rating action in March 2008 granted the Veteran service connection for a bilateral hearing loss.  The award was based on service records indicating the Veteran's military occupational specialty as a motor transport truck master thus exposing him to hazardous noise exposure during service, as well as current evidence confirming a hearing loss.  A noncompensable (0 percent) rating was assigned based on VA audiometric examinations revealing a degree of bilateral hearing loss interpreted by regulation to equate to a noncompensable degree of impairment.

It is the Veteran's contention that his hearing loss is of greater severity than contemplated by his present rating.  

In an October 2000 VA outpatient treatment record, the Veteran related that he recently sold his retail store and now worked around the house.  

In February 2007, the Veteran was seen at a VA audiology clinic.  He reported that over the past four to five years, he had noticed a gradual decrease in his hearing.  He had difficulty if individuals were not facing him when they spoke or if they spoke too fast.  He reported noise exposure in service, including rifle fire.  Post service, he drove a truck for five to six years.  He used a chainsaw once a month with hearing protection, and mowed his grass without hearing protection.  An audiogram was performed and interpreted to show borderline normal hearing to 1000Hz in both ears, sharply sloping to a moderately high frequency hearing loss with the left ear slightly worse than the right ear.  Word recognition was good at 84% in the right ear, and poor at 68% in the left ear.  He was found to be eligible for hearing aids through VA.  He was scheduled to be fitted for hearing aids the following month.

In March 2008, the Veteran underwent a VA audiometric examination.  He reported having been fitted with hearing aids in March 2007.  He complained of decreased hearing and ringing in his ears.  He reported that post-service, he owned a plumbing and heating business for 21 years.  

On testing, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
25
50
65
55
48.75
LEFT
20
25
65
70
70
57.5

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 92 percent in the right ear and a score of 72 percent in the left ear.

Applying the method for evaluating hearing loss to the results of the March 2008 VA examination, the puretone threshold averages, when applied to Table VI, reveal Level I hearing in right ear, and Level V hearing in the left ear.  Application of these findings to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In January 2009, the Veteran was seen at a VA audiology for a hearing aid check.  The Veteran maintained that he was not hearing as well as he should with his hearing aids.  A check of the hearing aids revealed that the left one was weak and distorted.  Repairs were made to the devices and modifications were made to the settings.  

In October 2009, the Veteran and KJ, a friend, appeared and presented testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  KJ testified that the Veteran always had the volume on the television "blaring".  The same could be said for the setting of the radio in the car.  Whenever she spoke to the Veteran, he would ask her to repeat herself.  The Veteran testified that after the last time VA adjusted his hearing aids, he noticed that when watching television, the background noise would overcome the spoken word, and he could not hear what was happening.  The same effect occurred if he was in a crowd where several people were speaking at the same time.

In support of his claim, the Veteran submitted seven lay statements from his daughter and his friends.  These statements were to the effect that when speaking with the Veteran, people were required to repeat themselves several times before the Veteran could understand them.  His daughter wrote that as long as she could remember, the Veteran had a hearing loss, and as time passed, the hearing problems got worse.

In April 2010, the Veteran underwent a VA audiometric examination.  He complained of decreased hearing and tinnitus.  He reported that post-service, he worked as a chicken farmer, in the mines, as a dye cutter for a paper company, drive a truck, and owned a retail p business for 21 years.  He reported no recreational noise exposure.  He indicated that his tinnitus was not constant, and occurred for about 15 minutes, twice a day.

On testing, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
50
60
60
48.75
LEFT
30
20
60
60
65
51.25

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 98 percent in the right ear and a score of 86 percent in the left ear.

Otoscopy of both ears was normal.  The assessment was mild to moderate sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The audiologist was asked to describe the full effects caused by the hearing loss disability on any occupational functioning and activities of daily living.  She noted that the Veteran "states that his hearing loss is getting worse.  He can't understand speech if more than one person is speaking.  He had to resign his volunteer job as commander of the [name] VFW.  He states that the hearing aid(s) work well but don't solve all his difficulties.  He still has trouble hearing TV.  He feels like he can't deal with the public because of his hearing loss."

In a second notation dated the same day as the audiology examination, the VA audiologist noted that the Veteran complained of trouble with his hearing aids.  He said that road noise was too loud.  He did not like the adjustments made to his hearing aids on his last visit.  She commented that he may need to have his hearing aids adjusted.  Due to a decrease in hearing at the low frequencies, he may need a different type of ear mold.  Based on his complaints, a FM system should be considered.  The Veteran stated that he could not participate in VFW meetings any more due to his hearing.

Applying the method for evaluating hearing loss to the results of the April 2010 VA examination, the puretone threshold averages, when applied to Table VI, reveal Level I hearing in right ear, and Level II hearing in the left ear.  Application of these findings to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the foregoing results of either the March 2008 or the April 2010 audiometric tests do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  38 C.F.R. § 4.86(a).

Accordingly, a compensable rating for hearing loss is not warranted.

The Board in no way discounts the difficulties that the Veteran experienced as a result of hearing loss; however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological testing of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds that the evidence does not show that the Veteran's hearing loss caused marked interference with employment, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards during the period in question.  Rather, the record reflects that the Veteran also suffers from cardiovascular disease and from diabetes mellitus with peripheral neuropathy of the upper and lower extremities.  He reported during a January 2010 VA diabetes mellitus examination that he tired easily.  If he worked for 45 minutes, especially with his arm up in the air, he had trouble holding them up.  His legs would also hurt.  He was retired and had hobbies he worked on, including remodeling a house, remodeling his children's bed rooms, but he had to break often.  Cold was problematic for his hands and feet.  He did not complain that his hearing loss impacted his ability to work or engage in hobbies during that examination.  Further, in October 2000, the Veteran related that he sold his store and worked around the house.  He did not cite a hearing loss as the reason for selling the business.  There is no objective evidence that his service connected hearing loss has resulted in marked interference with his employment.  

To conclude, there is no basis for a higher rating bilateral hearing loss at this time.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


